Citation Nr: 1619302	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-36 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent from September 13, 2004, and in excess of 20 percent from January 9, 2015, for a lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent from September 13, 2004, and in excess of 20 percent from January 9, 2015, for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1999. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2014, the Veteran testified before the undersigned at a hearing that was held at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file. 

In August 2014, the Board remanded this matter for further development.

In March 2016, the Veteran's representative waived agency of original jurisdiction (AOJ) review of the additional evidence that was added to the claims file since the Board's August 2014 remand.  Therefore, the Board finds that it may adjudicate these claims without first obtaining AOJ review of this evidence.  See 38 C.F.R. § 20.1304(c) (2015). 

During the course of the appeal, the Veteran was granted a total disability rating based on individual unemployability due to his service connected disabilities, effective from June 2005, and a total schedular rating, effective from May 2011.  He has not expressed his disagreement with this action, and the Board will not exercise its jurisdiction over it.  


FINDINGS OF FACT

1.  Throughout the pendency of the claim, degenerative joint disease of the right knee has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct levels of severity; the schedular criteria are adequate.

2.  Throughout the pendency of the claim, degenerative joint disease of the left knee has been manifested by flexion greater than 60 degrees, full extension, without subluxation, instability, meniscal pathology, or additional functional impairment or varying and distinct levels of severity; the schedular criteria are adequate.

3.  Prior to January 9, 2015, lumbosacral strain with degenerative changes was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

4.  Beginning January 9, 2015, lumbosacral strain with degenerative changes was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

5.  Prior to January 9, 2015, cervical strain with degenerative changes was manifested by forward flexion of the cervical spine greater than 30 degrees, a combined range of motion of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.

6.  Beginning January 9, 2015, cervical strain with degenerative changes was manifested by forward flexion of the cervical greater than 15 degrees, without additional functional impairment or incapacitating episodes, and the schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

2.  The criteria for a rating in excess of 10 percent for a service-connected left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

3.  Prior to January 9, 2015, the criteria for an evaluation in excess of 10 percent for service-connected lumbosacral strain with degenerative changes were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 
 
4.  Beginning January 9, 2015, the criteria for an evaluation in excess of 20 percent for service-connected lumbosacral strain with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 

5.  Prior to January 9, 2015, the criteria for an evaluation in excess of 10 percent for service-connected cervical strain with degenerative changes were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 

6.  Beginning January 9, 2015, the criteria for an evaluation in excess of 20 percent for service-connected cervical strain with degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent October 2004 and March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for resolution of the appeal has been obtained.  The Veteran's medical records have been obtained from Womack Army Medical Center, the VA Medical Center, and private treatment providers.  In addition, he has been afforded VA examinations relating to the issues decided herein.  The Board has reviewed the examination reports and finds they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and provided detailed rationale in support of the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").    

These matters were previously before the Board in August 2014, at which time they was remanded for the AOJ to conduct further development.  Consistent with the August 2014 remand directives, the AOJ obtained updated treatment records and current VA examinations and readjudicated the claims.  Thus, the Board finds substantial compliance with the August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As such, VA has satisfied its duties to notify and assist.

II.  Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

A. Knee Disabilities

Diagnostic Code 5258 provides for a 20 percent evaluation (and no higher) for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.; see also VAOPGCPREC 9-04.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Id.  

In addition to the foregoing, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

1. Right Knee

The Veteran's right knee disability stems from degenerative joint disease.  At present he complains of right knee pain, limited range of motion, and perceptions of give way.  He uses knee braces.  His right knee disability is rated as 10 percent disabling under Diagnostic Code 5260, for limitation of flexion, and 38 C.F.R. § 4.59, allowing consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  

As for a higher rating, right knee range of motion of 0 to 110 degrees on VA examination in January 2015, from 0 to 140 degrees on VA examination in October 2013, and from 0 to 110 degrees on VA examination in May 2011, does not meet the criteria for even a compensable rating under the limitation of extension provisions of Diagnostic Code 5261 or the limitation of flexion provisions of Diagnostic Codes 5260.  See also March 2013 VA Treatment Record (noting "good" range of motion for right knee); November 2012 VA Physical Therapy Note (right knee range of motion 0-120 and 0-118); November 2004 VA Examination Report (no limitation of motion); March 2004 Womack Treatment Record (noting right knee range of motion 0-124 degrees).  The Veteran has reported weekly flare-ups which cause increased pain, but repetitive testing at examination did not produce more limited range of motion and the Veteran's extensive treatment records and examination reports throughout the claims period do not show limitation of motion even close to that required for the next highest evaluation (i.e., flexion limited to 30 degrees or extension limited to 15 degrees).  Moreover, at the October 2013 examination, the Veteran described the additional limitation from repeated use over time or due to flare-ups as being unable to engage in extended walking or running due to pain.  The Veteran has stated that he should be able to report for an examination when his limitation of flexion is limited to 16 to 30 degrees.  See November 2012 Veteran's Statement.  However, the Veteran has not described that his range of motion is limited to this extent and the Board places more probative weight on the examiner's range of motion findings which were measured with a goniometer.  In addition, while the Veteran testified to perceived give way, the Board considers medical evaluations for instability to more accurately reflect the presence or absence of the feature.  As these fail to show the condition, a separate rating under Diagnostic Code 5257 is not warranted.  See, e.g., January 2015 VA Examination, October 2013 VA Examination, September 2012 VA Treatment Record, May 2011 VA Examination, June 2005 Womack Treatment Record, and November 2004 VA Examination (all showing negative results for instability tests).  As the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  The Board accordingly finds that the evidence does not more nearly approximate or equate to the criteria for a higher schedular rating at any time during the appeal period and a staged rating is in turn not warranted.

2.  Left Knee

The Veteran's left knee disability stems from degenerative joint disease.  At present he complains of left knee pain, limited range of motion, and perceptions of give way.  He uses knee braces.  His left knee disability is rated as 10 percent disabling under Diagnostic Code 5260, for limitation of flexion, and 38 C.F.R. § 4.59, allowing consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  

As for a higher rating, left knee range of motion of 0 to 117 degrees on VA examination in January 2015, from 0 to 140 degrees on VA examination in October 2013, and from 0 to 115 degrees on VA examination in May 2011, does not meet the criteria for even a compensable rating under the limitation of extension provisions of Diagnostic Code 5261 or the limitation of flexion provisions of Diagnostic Codes 5260.  See also March 2013 VA Treatment Record (noting full range of motion for left knee); November 2004 VA Examination Report (no limitation of motion); November 2004 Womack Treatment Record (noting left knee range of motion 0-129 degrees).  

The Veteran has reported weekly flare-ups which cause increased pain, but repetitive testing at examination did not produce more limited range of motion and the Veteran's extensive treatment records and examination reports throughout the claims period do not show limitation of motion even close to that required for the next highest evaluation (i.e., flexion limited to 30 degrees or extension limited to 15 degrees).  Moreover, at the October 2013 examination, the Veteran described the additional limitation from repeated use over time or due to flare-ups as being unable to engage in extended walking or running due to pain.  The Veteran has stated that he should be able to report for an examination when his limitation of flexion is limited to 16 to 30 degrees.  See November 2012 Veteran's Statement.  However, the Veteran has not described that his range of motion is limited to this extent and the Board places more probative weight on the examiner's range of motion findings which were measured with a goniometer.  

In addition, while the Veteran testified to perceived give way, the medical evidence shows no left knee instability or subluxation, and the Board considers such evidence to be a more accurate reflection of the presence or absence of this feature, than the Veteran's perceptions.  Therefore, a separate rating under Diagnostic Code 5257 is not warranted.  See, e.g., January 2015 VA Examination, October 2013 VA Examination, September 2012 VA Treatment Record, May 2011 VA Examination, December 2010 Womack Treatment Record, June 2005 Womack Treatment Record, November 2004 VA Examination, and June 2004 Womack Treatment Record (all showing negative results for instability tests).  

As the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  The Board accordingly finds that the evidence does not more nearly approximate or equate to the criteria for a higher schedular rating at any time during the appeal period and a staged rating is in turn not warranted.

B. Lumbosacral and Cervical Spine Disabilities

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome (IVDS) are to be evaluated under the general rating formula.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 10 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is provided for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include: flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula (effective September 26, 2003) provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, and a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

The Veteran seeks an evaluation in excess of 10 percent for his lumbosacral and cervical spine disabilities prior to January 9, 2015, and in excess of 20 percent thereafter.  

	1.  Prior to January 9, 2015

For a rating higher than 10 percent for his low back and neck disabilities, the Veteran's symptomatology must more closely approximate the criteria for a 20 percent rating, or higher.  38 C.F.R. § 4.7.

During the November 2004 VA examination, the Veteran's cervical spine range of motion was not limited and his thoracolumbar spine range of motion testing showed flexion to 90 degrees; extension to 20 degrees; lateral flexion to 30 degrees; and rotation to 45 degrees.  The examiner found no additional loss of range of motion after repetitive use.  

In a December 2007 statement, the Veteran reported "some loss in range of motion" in his back.

At the May 2011 VA examination, the Veteran reported flare-ups of his low back condition during which he stops his current activity.  The Veteran reported pain in his back that radiated into his right leg.  The Veteran reported pain, fatigue, decreased motion, stiffness, and weakness.  The Veteran reported that he was only able to walk 1-3 miles because of his back condition.  Upon examination, the examiner found no muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  Range of motion testing of the cervical spine showed flexion to 45 degrees; extension to 45 degrees; bilateral flexion to 45 degrees; and bilateral rotation to 80 degrees.  Range of motion testing of the thoracolumbar spine showed flexion to 75 degrees; extension to 10 degrees; left lateral flexion to 25 degrees; right lateral flexion to 15 degrees; and bilateral rotation to 30 degrees.  The examiner found evidence of pain on active range of motion.  The examiner found no additional loss of range of motion after repetitive use.  The examiner found no incapacitating episodes of spine disease, and no ankylosis.  The examiner opined that the Veteran's low back disability resulted in problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

Having carefully reviewed the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to January 9, 2015.  The range of motion testing in the record for this time period shows thoracolumbar spine flexion limited to 90 and 75 degrees, and cervical spine flexion limited to 45 degrees, with no decreased range of motion upon repetitive testing.  While the Veteran reported weekly flare-ups during which he would stop his current activity, he did not describe a particular, more limited range of motion during flare-ups.  

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The May 2011 examiner found no muscle spasm or guarding severe enough to cause abnormal gait or abnormal spinal contour, no incapacitating episodes due to spine disease, and no ankylosis of the spine.  The Board acknowledges that the Veteran has neurological symptomatology but observes that the RO awarded a separate 40 percent evaluation for right lower radiculopathy and the Veteran has not appealed this evaluation. 

The Board also notes that the Veteran, in a December 2006 statement, sought a higher rating for his low back disability going back to April 2004.  However, pursuant to 38 C.F.R. § 3.400, the Board agrees with the RO's finding that the proper effective date for the Veteran's separate 10 percent ratings is September 13, 2004, the date of receipt of the Veteran's claim for increase.

A 20 percent rating has been in effect since the date of a VA examination in January 2015.  That examination disclosed forward flexion of the thoracolumbar spine of 60 degrees and forward flexion of the cervical spine of 30 degrees.  Thus, a 20 percent rating was warranted at that time based on the general formula.  The effective date of the increase is the date entitlement arose, which is based on the date of the medical records or examination report which shows that an increase has occurred.  38 C.F.R. § 3.400(o).  In this regard, the rating criteria are based on specific medical findings, including range of motion studies.  Here, the evidence, particularly medical records, do not show entitlement to a higher rating was warranted prior to the January 2015 examination.  Accordingly, the weight of evidence is against a finding for a rating in excess of 10 percent for the Veteran's back and neck disabilities prior to January 9, 2015.  There is no doubt to resolve.  Gilbert, supra.

	2.  Beginning January 9, 2015

Regarding whether a rating in excess of 20 percent is warranted for any or all of the period beginning January 9, 2015, under the general formula, a 30 percent rating contemplates forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating contemplates unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

At the January 2015 VA examination, the Veteran reported no problems with his neck, no functional loss, and no flare-ups.  Range of motion testing for the cervical spine showed flexion to 30 degrees; extension to 30 degrees; bilateral flexion to 45 degrees; and bilateral rotation to 80 degrees.  The examiner found no additional loss of range of motion after repetitive use.  The examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Veteran reported numbness and soreness in his shoulder joint, but the examiner found no signs of radiculopathy or other neurologic abnormalities related to the Veteran's cervical spine condition.  The examiner opined that the Veteran's cervical spine disability had no functional impact on his ability to work.

The Veteran reported low back pain which travels down his right leg.  The Veteran reported that his back disability stops him from his daily activities, that he has to take showers, and that he has a limit to what he can do.  Range of motion testing for the thoracolumbar spine showed flexion to 60 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 20 degrees; and bilateral rotation to 20 degrees.  The examiner found no additional loss of range of motion after repetitive use.  The Veteran reported flare-ups with increased pain that limit the Veteran's activities.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time because the Veteran was not experiencing a flare-up.  The examiner found signs of radiculopathy in the Veteran's right lower extremity.  The examiner found the Veteran had IVDS, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.  The examiner opined that the Veteran's low back disability impacted the Veteran's ability to perform heavy lifting, pushing, pulling, and prolonged walking or standing.  The examiner opined that the Veteran's low back disability would not preclude the Veteran from performing sedentary labor.

Having carefully reviewed the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back and neck disabilities beginning January 9, 2015.  The range of motion testing shows thoracolumbar spine flexion limited to 60 degrees, and cervical spine flexion limited to 30 degrees, with no decreased range of motion upon repetitive testing.  While the Veteran reported weekly flare-ups with increased pain that limit his activities, he did not describe a particular, more limited range of motion during flare-ups.  

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The January 2015 examiner found no incapacitating episodes due to IVDS, and no ankylosis of the spine.  The Board acknowledges that the Veteran has neurological symptomatology but observes that the RO awarded a separate 40 percent evaluation for right lower radiculopathy and the Veteran has not appealed this evaluation. 

Accordingly, the weight of evidence is against a finding for a rating in excess of 20 percent for the Veteran's back and neck disabilities beginning January 9, 2015.  There is no doubt to resolve.  Gilbert, supra.

      C.  Extraschedular Consideration

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected low back, neck, and bilateral knee disabilities.  He has described symptomatology involving pain and limitation of motion.  As discussed above, the rating schedule specifically contemplates limitation of motion for the disabilities at issue.  In addition, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

An evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

An evaluation in excess of 10 percent for lumbosacral sprain with degenerative changes prior to January 9, 2015, is denied.

An evaluation in excess of 20 percent for lumbosacral sprain with degenerative changes beginning January 9, 2015, is denied.

An evaluation in excess of 10 percent for cervical sprain with degenerative changes prior to January 9, 2015, is denied.

An evaluation in excess of 20 percent for cervical sprain with degenerative changes beginning January 9, 2015, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


